     Case 8:19-cr-00061-JVS Document 277 Filed 09/11/20 Page 1 of 1 Page ID #:3865



                                                                  1                                1
                                                                              FILED
                                                                   cu:kl(. ll.S. l>IS1lllC1' COU1t1'




 1     H. Dean Steward SBN 85317                                        9111120
       107 Avenida Miramar, Ste. C                              <:·trm:U,L 1)1.sn:uc, Ot'<'AUroll,'L,
                                                                  ev,        LB             vEPIITV
 2     San Clemente, CA 92672
 3     949-481-4900
       Fax: (949) 496-6753
 4     Deansteward7777@gmail.com
 5
 6     Attorney for Defendant
       Michael J. Avenatti
 7
 8
 9
10                                 UNITED STATES DISTRICT COURT

11                                CENTRAL DISTRICT OF CALIFORNIA
12
13 UNITED STATES,                                   Case No. SACR 19-61-JVS

14                   Plaintiff,                     ORDER RE SEALING
15
             vs.
16
17 MICHAEL J. AVENATTI
18           Defendant.
19
20
             A SUFFICIENT SHOWING HAVING BEEN MADE, it is ordered that the
21
       Clerk of the Court shall seal the Declaration of Dr. Ramzi Asfour.
22
       So ordered.
23
24
       Dated: Se pt 11, 2020
25
26
                                                    U.S. District Court Judge
27
28
                                                 -1-
